Citation Nr: 1531787	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-47 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for right ankle strain.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of right elbow fracture with ununited fracture of the radial head and degenerative joint disease.

3.  Entitlement to a separate compensable rating for impairment of supination of the right elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from November 2005 to February 2010.  In April 2015, he testified before the undersigned at the RO.  A transcript of the hearing is associated with his electronic claims file.  

The record was held opened for 60 days in order to give the Veteran an opportunity to submit recent VA treatment records.  These records were associated with the file in May 2015.  While this was after the last adjudication of the appeal by the RO, he also indicated during the hearing that he wished to waive RO review of this evidence when it was submitted.  As such, the Board will continue with this adjudication.


FINDINGS OF FACT

1.  On April 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant during his hearing that a withdrawal of the appeal with regard to the right ankle was requested.

2.  The Veteran has ununited fracture of the radial head and degenerative joint disease of the right elbow but not flail joint.

3.  Supination of the Veteran's right elbow is limited to 30 degrees or less.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with regard to the right ankle claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating in excess of 20 percent for residuals of right elbow fracture with ununited fracture of the radial head and degenerative joint disease have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes (DC) 5010-5209 (2014).

3.  The criteria for a separate 10 percent rating for limitation of supination of the right elbow are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with regard to the right ankle at the hearing and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Right Elbow

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran is currently-assigned a 20 percent rating for residuals of a right elbow fracture with ununited fracture of the radial head and degenerative joint disease.  This rating is assigned under DC 5010-5209.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The provisions of DC 5010 are applicable to arthritis due to trauma, and DC 5209 is applicable to other impairment of the elbow.

Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, should be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  For noncompensable limitation of motion or the absence of limitation of motion, DC 5003 provides for a maximum schedular rating of 20 percent, which the Veteran already receives.

Under DC 5209, the ratings for the major arm include a 20 percent rating for joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, and a 60 percent rating for flail joint.

In an April 2010 VA examination, it was noted that a previous X-ray of the right elbow completed in August 2007 revealed evidence of a nondisplaced radial head fracture.  He reported occasional minor discomfort in the elbow with repetitive use of the right arm.  No treatment was currently required for the elbow.  He was right-hand dominant.  He reported no additional medical history regarding his musculoskeletal complaints, including pain, weakness, stiffness, swelling, injury, dislocation, subluxation, heat, redness, instability, locking, fatigability, lack of endurance, previous surgery, arthritis, or flare-up of joint disease.

Examination of the elbows showed that they were essentially symmetrical.  Palpation revealed no evidence of tenderness.  Range of motion testing revealed no evidence of discomfort, loss of mobility, function, or instability.  Range of motion of the right elbow was flexion to 145 degrees, supination to 85 degrees, and pronation to 80 degrees.  X-ray of the right elbow gave an impression of mild degenerative changes.  The diagnosis was degenerative joint disease of the right elbow.

In a December 2010 written statement, the Veteran indicated that he did not have the range of motion or strength that he had before his injury.  He got severe swelling while he slept, and this adversely affected his range of motion.  His joints were not swollen at the time of his compensation examination, and his range of motion was not properly measured.

In an April 2014 VA examination, the Veteran denied that flare-ups impacted the function of his elbow or forearm.  Range of motion was flexion to 115 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  He was able to perform three repetitions of motion with no decrease in flexion or extension.  The functional loss was less movement than normal of the right elbow.  

Muscle strength was normal, and there was no ankylosis or flail joint.  He had intra-articular fracture with ununited fracture of the head of the radius of the right elbow.  There was impairment of supination, which was limited to 30 degrees or less on the right.  There were no other pertinent physical findings.  X-rays revealed degenerative changes of the humero-radial joint and chronic deformity of the radial head, consistent with old fracture sequelae.  This disability did not impact his ability to work.

May 2014 VA radiological examination of the elbow showed an impression of degenerative changes of the humeroradial joint.  There was chronic deformity of the radial head consistent with old fracture sequelae.  In an August 2014 written statement, the Veteran indicated that he could no longer use his right arm while working with tools, related to triggering shocks in his elbow.

A January 2015 VA report of contact shows that the Veteran was informed that his elbow X-rays showed no bony abnormalities.  Another January 2015 VA record shows that he complained of recurrent grinding and discomfort with repetitive use.  On evaluation, there was full range of motion.  The assessment was old right elbow fracture with increased discomfort.  The joint was stable on examination.

In April 2015, the Veteran testified that he sometimes had inflammation when he woke up in the morning.  When he needed to turn or twist something with his hand, he experienced shocks in his joint.  He also described that his elbow popped in and out of joint.  He then clarified that it did not actually pop out of place, but he had to rotate his body in a certain way when doing certain things.  He sometimes slept in a brace to keep it in place and help with inflammation.  

After reviewing the relevant evidence on appeal, the Board first finds that an increase to a 60 percent rating under the criteria of DC 5209 is not warranted.  There is no evidence of flail joint.  On examination in April 2014, the examiner specifically noted that the Veteran did not have flail joint of the right elbow.  Furthermore, there is no other medical or lay evidence suggesting that this is the case, to include his testimony and written statements.  As there is no evidence of a flail joint of the right elbow, the criteria for a 60 percent rating under DC 5209 are not met.

However, the Board finds that a separate 10 percent rating is warranted under the criteria of DC 5213, which provides ratings for impairment of supination and pronation.  For the major arm, a 10 percent rating is assigned for limitation of supination to 30 degrees or less.  For limitation of pronation, a 20 percent rating is assigned for motion lost beyond the last quarter of the arc and the hand does not approach full pronation, and a 30 percent rating is assigned for motion lost beyond the middle of the arc.  Additional ratings are assigned for loss of supination and pronation due to bone fusion.

The April 2014 VA examination report shows that the supination of the Veteran's right elbow was limited to 30 degrees or less.  Furthermore, assigning this rating, for limitation of motion, along with the rating under DC 5209, for residuals of a joint fracture, would not result in unlawful pyramiding, since they contemplate separate symptomatology.  38 C.F.R. § 4.14.

In addition, a rating in excess of 10 percent is not warranted under DC 5213 because the evidence does not show that the Veteran had limited or lost pronation of the right elbow.  The April 2014 VA examination report specifically noted that there was no impairment of pronation.  While he testified that he had problems with the twisting motion of his elbow, this symptom is contemplated in the 10 percent rating now assigned for limitation of supination.  Therefore, an evaluation in excess of 10 percent is not warranted under DC 5213.

Furthermore, the Board finds that additional or higher ratings are not warranted under any other diagnostic codes.  The evidence shows that the Veteran has no ankylosis of his right elbow, and he maintains flexion and extension that is not compensable under DCs 5206, 5207, and 5208, even with additional factors are considered during flare-ups.  There is also no evidence of nonunion of the radius and ulna, nonunion or malunion of the ulna, or nonunion or malunion of the radius and DCs 5210, 5211, and 5212 are not applicable.  In addition, there is no impairment of finger movements shown or suggested by any of the evidence of record.  Therefore, such separate ratings are not for application.

Finally, the Board notes that the Veteran has degenerative joint disease of the right elbow.  However, since he is being assigned a separate 10 percent rating for limitation of supination herein, he cannot be assigned an additional separate 10 percent rating under the criteria of DC 5003 or 38 C.F.R. § 4.59.  Because both of these contemplate limitation of motion, for which he is now compensated under DC 5213, assigning additional ratings on these bases would result in unlawful pyramiding. 

Accordingly, the Board concludes that the Veteran should be awarded a separate 10 percent rating for limitation of supination under DC 5213.  To that extent, the claim is granted.  However, as to whether any higher or additional ratings are warranted, the evidence preponderates against the claim, and there is no doubt to be resolved. 

Next, the Board has also considered whether referral for extraschedular ratings is warranted for the service-connected disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess his disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion (to include as due to such factors as pain, weakness, fatigability, incoordination), radiographic evidence, and both severity and scope of the reported symptoms; thus, the demonstrated manifestations - namely pain, with limitation of motion and mobility - are contemplated by the provisions of the rating schedule.  Accordingly, the evidence fails to show unique or unusual symptomatology regarding the service-connected disability that would render the schedular criteria inadequate.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected right ankle strain in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 

Finally, 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A notice letter was sent to the Veteran April 2010.  Notice sent to him included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by him and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's appeal regarding the initial rating assigned for the right elbow arises from the initial evaluation following the establishment of service connection for the disability.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring VA treatment records, the only pertinent medical records identified by the Veteran.  These pertinent records have been associated with the claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in April 2010 and April 2014, during which examiners conducted physical examinations and obtained current symptomatology.  There was a factual foundation laid for the conclusions reached and diagnoses noted.  

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of entitlement to an initial compensable evaluation for right ankle strain is dismissed.

An initial rating in excess of 20 percent for residuals of right elbow fracture with ununited fracture of the radial head and degenerative joint disease is denied.

A separate 10 percent rating, but no more, for impairment of supination of the right elbow is granted, subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


